— Appeal from an order, Supreme Court, New York County (Kenneth Shorter, J.), entered March 23, 1987, dismissed as superseded by the appeal from the order of June 15, 1987, without costs. Order of the Supreme Court, New York County (Kenneth Shorter, J.), entered June 15, 1987 modified, on the law, to fix the security at $500, to strike the provision for motion costs, to strike the provision for sanctions and otherwise affirmed, without costs.
This is an action for the annulment of a marriage, for divorce and for related relief. Defendant wife moved, pursuant to CPLR 8501, for an award of security for costs on the grounds that plaintiff is a nonresident. That motion was granted by an order signed on January 21, 1987. Upon granting a motion for reargument, the motion court, inter alia, reduced the sum required to be posted as security for costs. The reduction did not conform to CPLR 8503 which mandates an undertaking in the sum of $500. In view of this statutory requirement, motion costs and sanctions were not warranted. Concur — Sullivan, J. P., Ross, Carro, Ellerin and Smith, JJ.